SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Event Requiring Report: November 28, 2003 eRXSYS, INC. (Exact name of registrant as specified in its charter) NEVADA 000-33165 98-0233878 (State of Incorporation) (Commission (IRS Employer File Number) Identification #) 18662 MacArthur Blvd., Suite #200-15 Irvine, California 92612 (Address of Principal Executive Offices) (949) 440-3248 (Registrant's telephone number, including area code) Surforama.com, Inc. 18662 MacArthur Blvd., Suite #200-15 Irvine, California 92612 (Registrant's Former Name and Address) 1 ITEM 1. CHANGES IN CONTROL OF REGISTRANT None ITEM 2. ACQUISITION OR DISPOSITION OF ASSETS None ITEM 3. BANKRUPTCY OR RECEIVERSHIP None ITEM 4. CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT None ITEM 5. OTHER EVENTS AND REGULATION FD DISCLOSURE In furtherance of our business plan to establish and operate pharmacies utilizing an exclusive license granted by RTIN Holdings, Inc. ("RTIN") , we exercised an option with RTIN on November 28, 2003 to acquire the exclusive licensing rights for the State of Florida. The License underlying the option grants the exclusive right to exploit a pharmaceutical management system, including patent-pending software and proprietary operating methodologies in the State of Florida. We currently hold a License to exploit this technology in select population centers throughout California, Oregon, Washington and Alaska. In consideration for exercising this option, we paid RTIN $50,000. The price to exercise the option is applicable towards the purchase price of the license in the event that we complete the purchase of the exclusive licensing rights for the State of Florida. The parties have agreed on a purchase price of $1,947,000. Payment of the purchase price will consist of $947,000 in cash and the issuance of $1,000,000 in eRXSYS equity. Payment of the remaining cash component of the purchase price is as follows: $57,000.00 payable within 120 days of the exercise of the option $240,000 in a 5% note payable over the initial 12 months period at $20,000 per month $600,000 in a 5% note payable over the subsequent 12 month period at $50,000 per month. All accrued interest payments are payable in months 25 and 26 in equal installments. ITEM 6. RESIGNATIONS OF REGISTRANT'S DIRECTORS None 2 ITEM 7. FINANCIAL STATEMENTS AND EXHIBITS FINANCIAL STATEMENTS None EXHIBITS None ITEM 8. CHANGE IN FISCAL YEAR None ITEM 9. REGULATION FD DISCLOSURE None 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. eRXSYS, INC. By: /s/ David Parker David Parker Chief Executive Officer Date : December 29, 2003 4
